The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 11 [¶0077, line 4], replace “The value of The value of the” with -- The value of the --.
Claims Objection
2.	Claim 11 is objected to because of the following informalities.
Replace claim 11 with the following claim:
--	An electronic device
   a substrate having a first surface and a second surface opposed to each other; 
   a plurality of thin film transistor array layers formed on the first surface of the substrate;
   a plurality of organic light emitting diode array layers formed on a side of the thin film transistor array layers away from the substrate;
   an encapsulation layer formed on a side of the organic light emitting diode array layers away from the substrate;
   a through hole passing through the thin film transistor array layers, the organic light emitting diode array layers, and the encapsulation layer in a direction which the substrate is directed to the encapsulation layer;
   a filling portion filled in the entire through hole; and
   the optical sensor disposed on a side of the second surface of the substrate and corresponding to the through hole[;], wherein:
a refractive index of the filling portion is greater than a refractive index of at least one film layer in the thin film transistor array layers, and/or 
the refractive index of the filling portion is greater than a refractive index of at least one film layer in the
organic light emitting diode array layers, and/or 
the refractive index of the filling portion is greater than a refractive index of at least one film layer in the encapsulation layer.	--
Claim 12, lines 3 & 4 (both occurrences each claim), replace “array layer” with -- array layers --;
Claim 13, lines 8 &11 (both occurrences each claim), replace “array layer” with -- array layers --;
Claim 14, lines 3 & 4 (both occurrences each claim), replace “array layer” with -- array layers --.
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.			          

basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
4.	Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 10,847,589 to Xiang et al (hereinafter Xiang). 
In re claim 1, Xiang discloses an organic light emitting diode display panel comprising:
- a substrate 100 having a first surface and a second surface opposed to each other [Figs. 1-2]; 
- a thin film transistor array layer 120-180 formed on the first surface of the substrate [col. 4, lns.8-30]; 
- an organic light emitting diode array layer 190-240 formed on a side of the thin film transistor array layer away from the substrate [Figs. 1-2 & col. 4];
- an encapsulation layer 250-270 formed on a side of the organic light emitting diode array layer away from the substrate [Fig. 4 & col. 5, ln.20];
- a through hole 280, 245 passing through the thin film transistor array layers 120-180, the organic light emitting diode array layers 190-240, and the encapsulation layer 250-270 in a direction which the substrate is directed to the encapsulation layer [Figs. 3-5 and col. 4, ln.60 & col. 5, lns.28+37]; and
- a filling portion 250, 270 [Figs. 5-6 & col. 5] filled in the entire through hole 280, 245[;]. 	
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 130, 150, 170 made of insulation, Xiang inherently teaches a refractive index of the filling portion 250, 270 being greater than a refractive index of at least one film layer 130, 150, 170 in the thin film transistor array layer120-180 [Fig. 2 & col. 4], and/or
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 190 made of organic, Xiang inherently teaches the refractive index of the filling portion 250, 270 being greater 190 in the organic light emitting diode array layer190-240 [Fig. 3 & col. 4], and/or
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 260 made of organic, Xiang inherently teaches the refractive index of the filling portion 250, 270 being greater than a refractive index of at least one film layer 260 in the encapsulation layer 250-270 [Fig. 4 & col. 5].

    PNG
    media_image1.png
    245
    298
    media_image1.png
    Greyscale
 			
    PNG
    media_image2.png
    229
    723
    media_image2.png
    Greyscale

Application(Fig.3) VS. Xiang (US Pat. 10,8478,589)Fig.5
In re claim 11, Xiang discloses an electronic device comprising an organic light emitting diode display panel and an optical sensor, the organic light emitting diode display panel comprising:
- a substrate 100 having a first surface and a second surface opposed to each other [Figs. 1-2]; 
- a plurality of thin film transistor array layers 120-180 formed on the first surface of substrate 100 [Fig. 2 and col. 4, lns.8-30];
- a plurality of organic light emitting diode array layers 190-240 formed on a side of the thin film transistor array layer away from the substrate [Fig. 2 & col. 4];
- an encapsulation layer 250-270 formed on a side of the organic light emitting diode array layers away from the substrate [Fig. 4 & col. 5, ln.20];
- a through hole 280, 245 passing through the thin film transistor array layers 120-180, the organic light emitting diode array layers 190-240, and the encapsulation layer 250-270 in a direction which the substrate is directed to the encapsulation layer [Figs. 3-5 and col. 4, ln.60 & col. 5, lns.28+37];
- a filling portion 250, 270 filled in the entire through hole 245 [Figs. 5-6 & col. 5]; and
- the optical sensor inherently disposed on 100 [Fig. 6] and corresponding to the through hole 280, 245[;]. 	
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 130, 150, 170 made of insulation, Xiang inherently teaches a refractive index of the filling portion 250, 270 being greater than a refractive index of at least one film layer 130, 150, 170 in the thin film transistor array layers 120-180 [Fig. 2 & col. 4], and/or
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 190 made of organic, Xiang inherently teaches the refractive index of the filling portion 250, 270 being greater 190 in the organic light emitting diode array layers 190-240 [Fig. 3 & col. 4], and/or
Since Xiang suggests the filling portion 250, 270 made of inorganic and the film layer 260 made of organic, Xiang inherently teaches the refractive index of the filling portion 250, 270 being greater than a refractive index of at least one film layer 260 in the encapsulation layer 250-270 [Fig. 4 & col. 5].
In re claims 2 and 12, Xiang discloses the refractive index of the filling portion 250, 270 being greater than a maximum refractive index of each film layer (190 of organic) in the organic light emitting diode array layers 190-240 [Fig. 3 & col. 4]; (insulation layer 130, 150 or 170) in the thin film transistor array layers 120-180 [Fig. 2 & col. 4]; and (organic layer 260) in encapsulation layer 250-270 [Fig 4 & col. 5].
In re claims 3 and 13, Xiang discloses the filling portion 250, 270 comprising:
- a first filling portion 270 filled in the through hole 280, 245, and a second filling portion 250 filled between an outer wall of the first filling portion 270 and an inner wall of through hole 280, 245[,]; and
- a refractive index of the first filling portion 270 being greater than a refractive index of the second filling portion 250[;]. 	
Since Xiang suggests the first filling portion 270 made of inorganic and the second filling portion 250 made of organic, Xiang inherently teaches a refractive index of the first filling portion 270 being greater than a refractive index of the second filling portion 250 [Fig. 2 & col. 4].
Since Xiang suggests the second filling portion 250 made of inorganic and the film layer 190 made of organic, Xiang inherently teaches the refractive index of the second filling portion 250 being greater than a refractive index of the at least one film layer 190 in the organic light emitting diode array layers 190-240 [Fig. 3 & col. 4]; and/or
Since Xiang suggests the second filling portion 250 made of inorganic and film layer 260 made of organic, Xiang inherently teaches the refractive index of the second filling portion 250 being greater than the refractive index of the at least one film layer 260 in encapsulation layer 250-270 [Fig 4 & col 5]
In re claims 4 & 14, Xiang discloses the refractive index of second filling portion 250 being greater than the maximum refractive index of each film layer (190 of organic) in the organic light emitting diode array layers 190-240 [Fig. 3 & col. 4]; (insulation layer 130, 150 or 170) in the thin film transistor array layers 120-180 [Fig. 2 & col. 4]; and (organic layer 260) in encapsulation layer 250-270 [Fig. 4, col. 5].
In re claims 10 and 20, Xiang suggests a longitudinal cross-section of the through hole 280, 245 being an inverted trapezoid [Figs. 3-6].

Claim Rejections - 35 U.S.C. §103

103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.		   
6.	Claims 5, 8-9, 15 and 18-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Xiang et al (U.S. Patent No. 10,847,589).
In re claims 5 and 15, Xiang does not suggest the refractive index of the filling portion 250, 270 ranging from a value being greater than 1.9, or being less than or equal to 5.0.
It would have been obvious to a person having skills in the art to have modified the layer of Xiang by utilizing the claimed “refractive index of a filling portion ranging from a value being greater than 1.9, or less than or equal to 5.0.” Since this is merely a refractive index of a filling portion that may be desired for given application, it has been held that modifying the layer of semiconductor LED display art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 8 and 18, Xiang does not suggest the preparation material of the filling portion 250, 270 selected from a group consisting of at least one of Y2O3, CeO2, TiO2, Al2O3, ZnS, ZrO2, MgO, and ThF4.
It would have been obvious to a person having skills in the art to have modified the preparation material of a filling portion of Xiang by utilizing Y2O3, CeO2, TiO2, Al2O3, ZnS, ZrO2, MgO, and ThF4.  Since this is merely an alternative material of a filling portion, it has been held that substituting one known material for another involves routine skill in the semiconductor LED display art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claims 9 & 19, Xiang does not suggest the refractive index of filling portion ranging from 2 to 2.5.
It would have been obvious to a person having skills in the art to have modified the layer of Xiang by utilizing the claimed “refractive index of a filling portion ranging from 2 to 2.5.” Since this is merely the refractive index of a filling portion that may be desired for a given application, it has been held that modifying the layer of a semiconductor LED display art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
7.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Xiang et al (U.S. Patent 10,847,589) in view of Jeong et al (U.S. Patent 8,872,207).
In re claims 6 and 16, Xiang does not suggest a preparation material of the filling portion 250, 270 comprising organic silicon and a plurality of nanoparticles.  Jeong, teaching an analogous art to that of Xiang, discloses “second organic film 522 disposed uppermost each include a first material 520-1 having a first refractive index and a second material 520-2 having a second refractive index” [Figs. 1-8 and col. 5, ln.45].
It would have been obvious to a person having skills in the art to have modified the filling portion material of the of Xiang by utilizing organic silicon and a plurality of nanoparticles, for the purpose of emitting light externally at various angles through the filling portion having nanoparticles.
In re claims 7 and 17, Xiang does not suggest a preparation material of the nanoparticles selected from a group consisting of at least one of Y2O3, CeO2, TiO2, Al2O3, ZnS, ZrO2, MgO, and ThF4.
It would have been obvious to a person having skills in the art to have modified the preparation material of nanoparticles of Xiang by utilizing Y2O3, CeO2, TiO2, Al2O3, ZnS, ZrO2, MgO, and ThF4.  Since this is merely an alternative nanoparticles’ material, it has been held that substituting one known nanoparticles material for another involves routine skill in the semiconductor display panel art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 18, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815